Exhibit 10.2

 

EXECUTION COPY

 

 

AMENDED AND RESTATED CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

AMONG

 

OSG BULK SHIPS, INC.,

 

OSG SHIP MANAGEMENT, INC.,

 

OSGAMLP ONE PERCENT INTEREST CORPORATION,

 

OSG AMERICA LLC,

 

OSG AMERICA L.P.

 

AND

 

OSG AMERICA OPERATING COMPANY LLC

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

 

Definitions

 

3

 

 

 

 

 

ARTICLE II

 

Contribution and Conveyance

 

SECTION 2.01.

 

Acknowledgement of Transfer by Bulk Ships of Luxmar and Maremar Interests

 

5

SECTION 2.02.

 

Transfer by Bulk Ships of OSG MLP Operating Company Interests

 

5

SECTION 2.03.

 

Transfer by OSGM of ATC Interest

 

5

SECTION 2.04.

 

Issuance of Units and Payment of Reimbursement Payment for Luxmar and Maremar
Interests and the OSG MLP Operating Company Interest

 

5

SECTION 2.05.

 

Issuance of Units to OSGM for ATC Interest

 

6

SECTION 2.06.

 

Conversion of Bulk Ships’ Limited Partner Interest

 

6

SECTION 2.07.

 

Conversion of One Percent’s Limited Partner Interest

 

6

SECTION 2.08.

 

Conversion of OSG MLP General Partner’s General Partner Interest

 

6

SECTION 2.09.

 

OSG MLP’s Receipt of the OSG MLP Operating Company Interest and Luxmar and
Maremar Interests

 

6

SECTION 2.10.

 

OSG MLP’s Receipt of ATC Interest

 

6

SECTION 2.11.

 

Bulk Ships’, One Percent’s and OSG MLP General Partner’s Receipt of Units and
Reimbursement Payment

 

6

SECTION 2.12.

 

OSGM Receipt’s of Units

 

6

SECTION 2.13.

 

Transfer of Luxmar and Maremar Interest and ATC Interest

 

7

SECTION 2.14.

 

OSG MLP Operating Company’s Receipt of Luxmar and Maremar Interests and ATC
Interests

 

7

 

 

 

 

 

ARTICLE III

 

Assumption of Certain Liabilities and Adoption of Certain Limited Liability
Company Agreements

 

SECTION 3.01.

 

Assumption of Liabilities

 

7

SECTION 3.02.

 

Adoption of Limited Liability Company Agreement of OSG MLP Operating Company

 

7

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 3.03.

 

Adoption of Limited Liability Company Agreements of Luxmar Tanker LLC

 

7

SECTION 3.04.

 

Adoption of Limited Liability Company Agreements of Maremar Tanker LLC

 

8

 

 

 

 

 

ARTICLE IV

 

Additional Transaction

 

SECTION 4.01.

 

Exercise of the Over-Allotment Option

 

8

 

 

 

 

 

ARTICLE V

 

Representations and Warranties

 

SECTION 5.01.

 

Representations and Warranties of Bulk Ships and One Percent

 

8

SECTION 5.02.

 

Representations and Warranties of OSGM

 

9

SECTION 5.03.

 

DISCLAIMER OF WARRANTIES

 

10

 

 

 

 

 

ARTICLE VI

 

Further Assurances

 

SECTION 6.01.

 

Further Assurances

 

11

 

 

 

 

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01.

 

Survival of Representations and Warranties

 

12

SECTION 7.02.

 

Costs

 

12

SECTION 7.03.

 

Headings; References; Interpretation

 

12

SECTION 7.04.

 

Successors and Assigns

 

12

SECTION 7.05.

 

No Third Party Rights

 

12

SECTION 7.06.

 

Counterparts

 

13

SECTION 7.07.

 

Governing Law

 

13

SECTION 7.08.

 

Severability

 

13

SECTION 7.09.

 

Deed; Bill of Sale; Assignment

 

13

SECTION 7.10.

 

Amendment or Modification

 

13

SECTION 7.11.

 

Entire Agreement

 

13

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this
“Agreement”) dated as of November 15, 2007, between OSG BULK SHIPS, INC., a
New York corporation (“Bulk Ships”), OSG SHIP MANAGEMENT, INC., a Delaware
corporation (“OSGM”), OSGAMLP ONE PERCENT INTEREST CORPORATION, a Delaware
corporation (“One Percent”), OSG AMERICA LLC, a Delaware limited liability
company (“OSG MLP General Partner”), OSG AMERICA L.P., a Delaware limited
partnership (“OSG MLP”) and OSG AMERICA OPERATING COMPANY LLC, a Delaware
limited liability company (“OSG MLP Operating Company”).

 

RECITALS

 

WHEREAS Bulk Ships and OSG MLP General Partner have formed OSG MLP pursuant to
the Delaware Revised Uniform Limited Partnership Act (the “DRULPA”) for the
purpose of, among other things: (a) acquiring and owning all of the outstanding
limited liability company interests of certain subsidiaries of Bulk Ships that
own or operate certain U.S. flag product carriers and barges used to provide
marine transportation, distribution and logistics services for the
transportation of crude oil and refined petroleum products and (b) to acquire
from OSGM 37.5% of the outstanding limited liability company interests of Alaska
Tanker Company, LLC (the “ATC Interest”), a joint venture that operates tankers
used to transport crude-oil from Alaska to the continental United States.

 

WHEREAS in order to accomplish the objectives and purposes in the preceding
recital:

 

1.     Bulk Ships formed OSG MLP General Partner on May 14, 2007, pursuant to
the Delaware Limited Liability Company Act (the “Delaware LLC Act”), and
contributed $100 in exchange for all of the limited liability company interests
in OSG MLP General Partner.

 

2.     Bulk Ships and OSG MLP General Partner formed OSG MLP on May 14, 2007,
pursuant to the DRULPA, and Bulk Ships contributed $980 in exchange for a
limited partner interest representing a 98% interest in OSG MLP and OSG MLP
General Partner contributed $20 in exchange for a general partner interest
representing a 2% interest in OSG MLP.

 

3.     On August 30, 2007, Bulk Ships transferred a limited partner interest
representing a 1% interest in OSG MLP to One Percent such that, after such
transfer to One Percent, Bulk Ships held a limited partner interest representing
a 97% interest in OSG MLP, One Percent held a limited partner interest
representing a 1% interest in OSG MLP and OSG MLP General Partner held a general
partner interest representing a 2% interest in OSG MLP.

 

--------------------------------------------------------------------------------


 

4.     On August 30, 2007, pursuant to that certain Conveyance and Assumption
Agreement dated August 30, 2007, between Bulk Ships and OSG MLP (the “Original
Contribution Agreement”), Bulk Ships conveyed to OSG MLP all of its right title
and interest in and to all of the limited liability company interests in each of
Luxmar Tanker LLC and Maremar Tanker LLC, each a Delaware limited liability
company (the “Luxmar and Maremar Interests”), in consideration for the agreement
by OSG MLP when and if the Registration Statement (as defined below) becomes
effective and the Offering (as defined below) is consummated, to make a cash
distribution, in an aggregate amount not to exceed $150,000,000, to reimburse
Bulk Ships for certain preformation capital expenditures for the vessel Overseas
Luxmar owned by Luxmar Tanker LLC, the vessel Overseas Maremar owned by Maremar
Tanker LLC and certain other vessels expected to be transferred to OSG MLP.

 

5.     On October 2, 2007, Bulk Ships formed OSG MLP Operating Company pursuant
to the Delaware LLC Act and contributed $1,000 in exchange for all of the
limited liability company interests in OSG MLP Operating Company.

 

6.     On November 5, 2007, Bulk Ships contributed to OSG MLP Operating Company,
of which Bulk Ships is the sole member, all of the limited liability company
interests in the Bulk Ships Subsidiaries (as defined below) as an additional
capital contribution.

 

WHEREAS in connection with the closing of the Offering (as defined below) and
concurrently with the consummation of the transactions contemplated hereby, each
of the following shall occur:

 

1.     It is acknowledged that Bulk Ships, on behalf of itself, One Percent and
OSG MLP General Partner, conveyed to OSG MLP the Luxmar and Maremar Interests on
August 30, 2007 and Bulk Ships, on behalf of itself, One Percent and OSG MLP
General Partner, will transfer to OSG MLP, subsequent to the execution of the
Underwriting Agreement (as defined below), the OSG MLP Operating Company
Interest (as defined below).  As consideration therefor, OSG MLP will
(a)(i) issue to Bulk Ships 6,496,827 Common Units (as defined below), (ii) issue
to Bulk Ships 14,999,999 Subordinated Units (as defined below) and (iii) pay to
Bulk Ships the Reimbursement Payment (as defined below), (b) issue to One
Percent 277,413 Common Units and (c)(i) issue to OSG MLP General Partner the
Incentive Distribution Rights and (ii) issue to OSG MLP General Partner 612,244
General Partner Units.

 

2.     OSGM will convey to OSG MLP, subsequent to the execution of the
Underwriting Agreement, the ATC Interest.  As consideration therefor, OSG MLP
will issue to OSGM, and OSGM will receive 725,759 Common Units.

 

2

--------------------------------------------------------------------------------


 

3.     Bulk Ships’ limited partner interest representing a 97% interest in OSG
MLP, prior to the execution of the Underwriting Agreement, will be converted
into one Subordinated Unit.

 

4.     One Percent’s limited partner interest representing a 1% interest in OSG
MLP, prior to the execution of the Underwriting Agreement, will be converted
into one Common Unit.

 

5.     OSG MLP General Partner’s general partner interest representing a 2%
interest in OSG MLP, prior to the execution of the Underwriting Agreement, will
be converted into one General Partner Unit.

 

6.     OSG MLP will transfer the Luxmar and Maremar Interests and the ATC
Interest to OSG MLP Operating Company.

 

7.     OSG MLP, through the underwriters of the Offering (the “Underwriters”)
and pursuant to the Underwriting Agreement, will sell 7,500,000 Common Units to
the public in exchange for $142,500,000 (the “Offering Proceeds”).

 

8.     OSG MLP will use the Offering Proceeds to (a) pay the underwriting
discounts and commissions and expenses incurred by OSG MLP in connection with
the Offering and (b) make the Reimbursement Payment.

 

WHEREAS the parties hereto wish to amend and restate the Original Contribution
Agreement in its entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby amend and restate the Original Contribution Agreement in its entirety as
follows:

 

ARTICLE I

 


DEFINITIONS

 


SECTION 1.01.  DEFINITIONS.  FOR THE PURPOSES OF THIS AGREEMENT:


 

“ATC Interest” has the meaning given to such terms in the recitals to this
Agreement.

 

“Bulk Ships Subsidiaries” means the Delaware limited liability companies set
forth on Exhibit A hereto and, as applicable, that own or operate the vessel set
forth opposite their name.

 

3

--------------------------------------------------------------------------------


 

“Common Units” has the meaning assigned to such term in the Partnership
Agreement (as defined below).

 

“Delaware LLC Act” has the meaning given to such term in the recitals to this
Agreement.

 

“DRULPA” has the meaning given to such term in the recitals to this Agreement.

 

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

 

“Interests” means the Luxmar and Maremar Interests, the OSG MLP Operating
Company Interest and the ATC Interest.

 

“Laws” or “Law” means any and all laws, statutes, ordinances, rules or
regulations promulgated by a governmental authority, orders of a governmental
authority, judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.

 

“Luxmar and Maremar Interests” has the meaning given to such term in the
recitals to this Agreement.

 

“Offering” means the initial public offering of approximately 7,500,000 Common
Units by OSG MLP to the public.

 

“Offering Proceeds” has the meaning given to such term in the recitals to this
Agreement.

 

“Omnibus Agreement” means the Omnibus Agreement to be entered into among
Overseas Shipholding Group, Inc., OSG MLP General Partner and OSG MLP.

 

“Operating Subsidiaries” means collectively Luxmar Tanker LLC, Maremar Tanker
LLC and the Bulk Ships Subsidiaries.

 

“Original Contribution Agreement” has the meaning given to such term in the
recitals to this Agreement.

 

“OSG MLP Operating Company Interest” means all of the limited liability company
interests of OSG MLP Operating Company.

 

“Parties” means the parties to this Agreement and their successors and permitted
assigns.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of OSG MLP dated as of the date of this Agreement, as amended,
supplemented or otherwise modified from time to time.

 

4

--------------------------------------------------------------------------------


 

“Registration Statement” means the registration statement on Form S-1 (File
No. 333-145341) filed by OSG MLP for the Offering, as may be amended.

 

“Reimbursement Payment” means an aggregate amount equal to $129,500,000, to
reimburse Bulk Ships, One Percent and OSG MLP General Partner for certain
preformation capital expenditures in respect of Overseas Luxmar, Overseas
Maremar and certain other vessels being transferred to OSG MLP.

 

“Subordinated Units” has the meaning assigned to such term in the Partnership
Agreement.

 

“Underwriters” has the meaning given to such term in the recitals to this
Agreement.

 

“Underwriting Agreement” means the Underwriting Agreement by and among Overseas
Shipholding Group, Inc., OSG MLP General Partner, OSG MLP, the Underwriters and
the other parties thereto, dated as of November 8, 2007.

 

“Vessels” means the vessels owned or operated by the Operating Subsidiaries.

 

ARTICLE II

 

Contribution and Conveyance

 


SECTION 2.01.  ACKNOWLEDGEMENT OF TRANSFER BY BULK SHIPS OF LUXMAR AND MAREMAR
INTERESTS.  BULK SHIPS AND OSG MLP HEREBY ACKNOWLEDGE THE ASSIGNMENT,
CONVEYANCE, TRANSFER AND DELIVERY BY BULK SHIPS, ON BEHALF OF ITSELF, ONE
PERCENT AND OSG MLP GENERAL PARTNER, TO OSG MLP OF ALL OF ITS RIGHT, TITLE AND
INTEREST IN AND TO ALL OF THE LUXMAR AND MAREMAR INTERESTS ON AUGUST 30, 2007.


 


SECTION 2.02.  TRANSFER BY BULK SHIPS OF OSG MLP OPERATING COMPANY INTERESTS. 
BULK SHIPS, ON BEHALF OF ITSELF, ONE PERCENT AND OSG MLP GENERAL PARTNER, HEREBY
ASSIGNS, CONVEYS, TRANSFERS AND DELIVERS TO OSG MLP ALL OF ITS RIGHT, TITLE AND
INTEREST IN AND TO THE OSG MLP OPERATING COMPANY INTEREST AND OSG MLP HEREBY
ACQUIRES AND ACCEPTS FROM BULK SHIPS ALL RIGHT, TITLE AND INTEREST OF BULK SHIPS
IN AND TO THE OSG MLP OPERATING COMPANY INTEREST.


 


SECTION 2.03.  TRANSFER BY OSGM OF ATC INTEREST.  OSGM HEREBY ASSIGNS, CONVEYS,
TRANSFERS AND DELIVERS TO OSG MLP ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO
THE ATC INTEREST AND OSG MLP HEREBY ACQUIRES AND ACCEPTS FROM OSGM ALL RIGHT,
TITLE AND INTEREST OF OSGM IN AND TO THE ATC INTEREST.


 


SECTION 2.04.  ISSUANCE OF UNITS AND PAYMENT OF REIMBURSEMENT PAYMENT FOR LUXMAR
AND MAREMAR INTERESTS AND THE OSG MLP OPERATING COMPANY INTEREST.  OSG MLP
HEREBY (A)(I) ISSUES TO BULK SHIPS 6,496,827 COMMON UNITS, (II) ISSUES TO BULK
SHIPS 14,999,999 SUBORDINATED UNITS AND (III) MAKES A CASH

 

5

--------------------------------------------------------------------------------


 


DISTRIBUTION TO BULK SHIPS IN AN AGGREGATE AMOUNT EQUAL TO THE REIMBURSEMENT
PAYMENT, (B) ISSUES TO ONE PERCENT 277,213 COMMON UNITS AND (C)(I) ISSUES THE
OSG MLP GENERAL PARTNER THE INCENTIVE DISTRIBUTION RIGHTS AND (II) ISSUES TO OSG
MLP GENERAL PARTNER 612,244 GENERAL PARTNER UNITS.


 


SECTION 2.05.  ISSUANCE OF UNITS TO OSGM FOR ATC INTEREST.  OSG MLP HEREBY
ISSUES TO OSGM 725,759 COMMON UNITS.


 


SECTION 2.06.  CONVERSION OF BULK SHIPS’ LIMITED PARTNER INTEREST.  OSG MLP
HEREBY CONVERTS BULK SHIPS’ LIMITED PARTNER INTEREST REPRESENTING A 97% INTEREST
IN OSG MLP, PRIOR TO THE EXECUTION OF THE UNDERWRITING AGREEMENT, INTO ONE
SUBORDINATED UNIT AND BULK SHIPS HEREBY ACKNOWLEDGES RECEIPT OF SUCH ONE
SUBORDINATED UNIT.


 


SECTION 2.07.  CONVERSION OF ONE PERCENT’S LIMITED PARTNER INTEREST.  OSG MLP
HEREBY CONVERTS ONE PERCENT’S LIMITED PARTNER INTEREST REPRESENTING A 1%
INTEREST IN OSG MLP, PRIOR TO THE EXECUTION OF THE UNDERWRITING AGREEMENT, INTO
ONE COMMON UNIT AND ONE PERCENT HEREBY ACKNOWLEDGES RECEIPT OF SUCH ONE COMMON
UNIT.


 


SECTION 2.08.  CONVERSION OF OSG MLP GENERAL PARTNER’S GENERAL PARTNER
INTEREST.  OSG MLP HEREBY CONVERTS OSG MLP GENERAL PARTNER’S GENERAL PARTNER
INTEREST REPRESENTING A 2% INTEREST IN OSG MLP, PRIOR TO THE EXECUTION OF THE
UNDERWRITING AGREEMENT, INTO ONE GENERAL PARTNER UNIT AND OSG MLP HEREBY
ACKNOWLEDGES RECEIPT OF SUCH ONE GENERAL PARTNER UNIT.


 


SECTION 2.09.  OSG MLP’S RECEIPT OF THE OSG MLP OPERATING COMPANY INTEREST AND
LUXMAR AND MAREMAR INTERESTS.  AS CONSIDERATION FOR (A) THE ISSUANCE OF
6,774,241 COMMON UNITS, 14,999,999 SUBORDINATED UNITS, THE INCENTIVE
DISTRIBUTION RIGHTS AND 612,244 GENERAL PARTNER UNITS AND (B) THE MAKING OF THE
REIMBURSEMENT PAYMENT, OSG MLP HEREBY ACKNOWLEDGES RECEIPT OF THE OSG MLP
OPERATING COMPANY INTEREST AND THE LUXMAR AND MAREMAR INTERESTS.


 


SECTION 2.10.  OSG MLP’S RECEIPT OF ATC INTEREST.  AS CONSIDERATION FOR THE
ISSUANCE OF 725,759 COMMON UNITS OSG MLP HEREBY ACKNOWLEDGES RECEIPT OF THE ATC
INTEREST.


 


SECTION 2.11.  BULK SHIPS’, ONE PERCENT’S AND OSG MLP GENERAL PARTNER’S RECEIPT
OF UNITS AND REIMBURSEMENT PAYMENT.  AS CONSIDERATION FOR THE OSG MLP OPERATING
COMPANY INTEREST, THE LUXMAR AND MAREMAR INTERESTS AND THE CONVERSION OF THEIR
EXISTING INTERESTS IN OSG MLP AS PROVIDED FOR IN THIS AGREEMENT, (A) BULK SHIPS
HEREBY ACKNOWLEDGES RECEIPT OF (I) 6,496,827 COMMON UNITS, (II) 15,000,000
SUBORDINATED UNITS AND (III) THE REIMBURSEMENT PAYMENT, (B) ONE PERCENT HEREBY
ACKNOWLEDGES RECEIPT OF 277,414 COMMON UNITS AND (C) OSG MLP GENERAL PARTNER
HEREBY ACKNOWLEDGES RECEIPT OF (I) THE INCENTIVE DISTRIBUTION RIGHTS AND
(II) 612,245 GENERAL PARTNER UNITS.


 


SECTION 2.12.  OSGM RECEIPT’S OF UNITS.  AS CONSIDERATION FOR THE ATC INTEREST,
OSGM HEREBY ACKNOWLEDGES RECEIPT OF 725,759 COMMON UNITS.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.13.  TRANSFER OF LUXMAR AND MAREMAR INTEREST AND ATC INTEREST.  OSG
MLP HEREBY ASSIGNS, CONVEYS, TRANSFERS AND DELIVERS THE LUXMAR AND MAREMAR
INTERESTS AND THE ATC INTEREST TO OSG MLP OPERATING COMPANY AND OSG MLP
OPERATING COMPANY HEREBY ACKNOWLEDGES RECEIPT OF SUCH LUXMAR AND MAREMAR
INTERESTS.


 


SECTION 2.14.  OSG MLP OPERATING COMPANY’S RECEIPT OF LUXMAR AND MAREMAR
INTERESTS AND ATC INTERESTS.  OSG MLP OPERATING COMPANY HEREBY ACKNOWLEDGES
RECEIPT OF THE LUXMAR AND MAREMAR INTERESTS AND THE ATC INTEREST.


 

ARTICLE III

 

Assumption of Certain Liabilities and Adoption of Certain Limited Liability
Company Agreements

 


SECTION 3.01.  ASSUMPTION OF LIABILITIES.  IN CONNECTION WITH THE TRANSFER OF
THE OSG MLP OPERATING COMPANY INTEREST BY BULK SHIPS, ON BEHALF OF ITSELF, ONE
PERCENT AND OSG MLP GENERAL PARTNER, AS DESCRIBED IN ARTICLE II ABOVE, OSG MLP
HEREBY ASSUMES AND AGREES TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE WHEN DUE
ALL OF LIABILITIES AND OBLIGATIONS OF THE APPLICABLE VESSEL OWNING SUBSIDIARY
RELATING THE CONSTRUCTION COSTS OR REBUILDING EXPENSES WITH RESPECT TO THE
VESSELS OSG ENDURANCE, OSG COURAGEOUS AND OSG 243, TO THE FULL EXTENT THAT SUCH
VESSEL OWNING SUBSIDIARY HAS BEEN OR WOULD HAVE BEEN IN THE FUTURE OBLIGATED TO
PAY, PERFORM AND DISCHARGE SUCH LIABILITIES AND OBLIGATIONS WERE IT NOT FOR THE
EXECUTION AND DELIVERY OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH
ASSUMPTION AND AGREEMENT TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE SUCH
LIABILITIES AND OBLIGATIONS SHALL NOT (A) INCREASE THE OBLIGATION OF OSG MLP
WITH RESPECT TO SUCH LIABILITIES AND OBLIGATIONS BEYOND THAT OF THE APPLICABLE
VESSEL OWNING SUBSIDIARY, (B) WAIVE ANY DEFENSE THAT WAS AVAILABLE TO SUCH
VESSEL OWNING SUBSIDIARY WITH RESPECT TO SUCH LIABILITIES AND OBLIGATIONS OR
(C) ENLARGE ANY RIGHTS OR REMEDIES OF ANY THIRD PARTY UNDER OR WITH RESPECT TO
ANY SUCH LIABILITIES AND OBLIGATIONS.


 


SECTION 3.02.  ADOPTION OF LIMITED LIABILITY COMPANY AGREEMENT OF OSG MLP
OPERATING COMPANY.  OSG MLP HEREBY AGREES THAT ALL OF THE LIMITED LIABILITY
COMPANY INTERESTS IN OSG MLP OPERATING COMPANY ACQUIRED BY OSG MLP PURSUANT TO
THIS AGREEMENT SHALL BE BOUND BY AND THE SUBJECT TO THE TERMS OF THE LIMITED
LIABILITY COMPANY AGREEMENT OF OSG MLP OPERATING COMPANY DATED AS OF OCTOBER 2,
2007, AS AMENDED (THE “OSG MLP OPERATING COMPANY LLC AGREEMENT”) AND HEREBY
ADOPTS AND AGREES TO BE BOUND BY THE TERMS OF THE OSG MLP OPERATING COMPANY LLC
AGREEMENT WITH THE SAME FORCE AND EFFECT AS IF OSG MLP WERE ORIGINALLY PARTY
THERETO.


 


SECTION 3.03.  ADOPTION OF LIMITED LIABILITY COMPANY AGREEMENTS OF LUXMAR TANKER
LLC.  OSG MLP OPERATING COMPANY HEREBY AGREES THAT ALL OF THE LIMITED LIABILITY
COMPANY INTERESTS IN LUXMAR TANKER LLC ACQUIRED BY OSG MLP OPERATING COMPANY
PURSUANT TO THIS AGREEMENT SHALL BE BOUND BY AND SUBJECT TO THE TERMS OF THE
LIMITED LIABILITY COMPANY AGREEMENT OF LUXMAR TANKER LLC, AS AMENDED

 

7

--------------------------------------------------------------------------------


 


THROUGH THE DATE OF THIS AGREEMENT (THE “LUXMAR LLC AGREEMENT”), AND HEREBY
ADOPTS AND AGREES TO BE BOUND BY THE TERMS OF THE LUXMAR LLC AGREEMENT WITH THE
SAME FORCE AND EFFECT AS IF OSG MLP OPERATING COMPANY WERE ORIGINALLY A PARTY
THERETO.


 


SECTION 3.04.  ADOPTION OF LIMITED LIABILITY COMPANY AGREEMENTS OF MAREMAR
TANKER LLC.  OSG MLP OPERATING COMPANY HEREBY AGREES THAT ALL OF THE LIMITED
LIABILITY COMPANY INTERESTS IN MAREMAR TANKER LLC ACQUIRED BY OSG MLP OPERATING
COMPANY PURSUANT TO THIS AGREEMENT SHALL BE BOUND BY AND SUBJECT TO THE TERMS OF
THE LIMITED LIABILITY COMPANY AGREEMENT OF MAREMAR TANKER LLC, AS AMENDED
THROUGH THE DATE OF THIS AGREEMENT (THE “MAREMAR LLC AGREEMENT”), AND HEREBY
ADOPTS AND AGREES TO BE BOUND BY THE TERMS OF THE MAREMAR LLC AGREEMENT WITH THE
SAME FORCE AND EFFECT AS IF OSG MLP OPERATING COMPANY WERE ORIGINALLY A PARTY
THERETO.


 

ARTICLE IV

 

Additional Transaction

 


SECTION 4.01.  EXERCISE OF THE OVER-ALLOTMENT OPTION.  THE PARTIES AGREE THAT IF
THE UNDERWRITERS EXERCISE THEIR OVER-ALLOTMENT OPTION WITH RESPECT TO THE
OFFERING, OSG MLP SHALL REDEEM FIRST FROM ONE PERCENT, SECOND FROM OSGM AND
THIRD FROM BULK SHIPS UNTIL AN AGGREGATE NUMBER OF COMMON UNITS HAS BEEN
REDEEMED EQUAL TO THE NUMBER OF COMMON UNITS ISSUED UPON THE EXERCISE OF THE
OVER-ALLOTMENT OPTION, AT A PRICE PER COMMON UNIT EQUAL TO THE PRICE PER COMMON
UNIT BEFORE EXPENSES, BUT AFTER UNDERWRITING DISCOUNTS, COMMISSIONS AND
STRUCTURING FEES.


 

ARTICLE V

 

Representations and Warranties

 


SECTION 5.01.  REPRESENTATIONS AND WARRANTIES OF BULK SHIPS AND ONE PERCENT. 
BULK SHIPS AND ONE PERCENT HEREBY, JOINTLY AND SEVERALLY, REPRESENT AND WARRANT
TO OSG MLP AS FOLLOWS:


 

(A)  ORGANIZATION, STANDING AND POWER.  EACH OF THE OPERATING SUBSIDIARIES IS A
LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER DELAWARE LAW AND HAS THE POWER TO OWN, LEASE, CHARTER, OPERATE OR
OTHERWISE HOLD ITS ASSETS AND TO CONDUCT ITS BUSINESSES AS PRESENTLY CONDUCTED.

 

(B)  AUTHORITY; EXECUTION AND DELIVERY; ENFORCEABILITY.  EACH OF BULK SHIPS AND
ONE PERCENT HAS FULL POWER AND AUTHORITY TO EXECUTE THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY BY
EACH OF BULK SHIPS AND ONE PERCENT OF THIS AGREEMENT AND THE CONSUMMATION BY
EACH OF BULK SHIPS AND ONE PERCENT OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.  EACH OF BULK SHIPS AND
ONE PERCENT HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT AND THIS AGREEMENT
CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, SUBJECT

 

8

--------------------------------------------------------------------------------


 

TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY AT LAW.

 

(C)  NO CONFLICTS; CONSENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY BULK
SHIPS AND ONE PERCENT OF THIS AGREEMENT WILL NOT CONFLICT WITH, OR RESULT IN ANY
VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER
ANY PROVISION OF (I) THEIR OR ANY VESSEL OWNING SUBSIDIARY’S CERTIFICATE OF
FORMATION OR CERTIFICATE OF INCORPORATION OR LIMITED LIABILITY COMPANY
AGREEMENT, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS, (II) ANY LIEN,
ENCUMBRANCE, SECURITY INTEREST, PLEDGE, MORTGAGE, CHARGE, OTHER CLAIM, CONTRACT,
LEASE, LICENSE, INDENTURE, AGREEMENT, COMMITMENT OR OTHER LEGALLY BINDING
ARRANGEMENT TO WHICH THEY OR ANY VESSEL OWNING SUBSIDIARY IS A PARTY OR BY WHICH
ANY OF THEIR OR ANY VESSEL OWNING SUBSIDIARY’S ASSETS MAY BE BOUND OR (III) ANY
APPLICABLE LAW.  EXCEPT AS ALREADY OBTAINED, NO MATERIAL CONSENT, APPROVAL,
LICENSE, PERMIT, ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR
FILING WITH, ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL AUTHORITY IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(D)  THE INTERESTS.  BULK SHIPS HAS GOOD AND VALID TITLE TO THE LUXMAR AND
MAREMAR INTERESTS AND THE OSG MLP OPERATING COMPANY INTEREST, FREE AND CLEAR OF
ALL MORTGAGES, LIENS, SECURITY INTERESTS, COVENANTS, OPTIONS, CLAIMS,
RESTRICTIONS, OR ENCUMBRANCES OF ANY KIND.  WITH RESPECT TO THE LUXMAR AND
MAREMAR INTERESTS AND THE OSG MLP OPERATING COMPANY INTEREST, THERE IS NO
FURTHER OBLIGATION TO MAKE ANY CAPITAL CONTRIBUTION TO THE APPLICABLE VESSEL
OWNING SUBSIDIARY.

 


SECTION 5.02.  REPRESENTATIONS AND WARRANTIES OF OSGM.  OSGM HEREBY REPRESENTS
AND WARRANTS TO OSG MLP AS FOLLOWS:


 

(A)  ORGANIZATION, STANDING AND POWER.  ALASKA TANKER COMPANY, LLC (“ATC”) IS A
LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER DELAWARE LAW AND HAS THE POWER TO OWN, LEASE, CHARTER, OPERATE OR
OTHERWISE HOLD ITS ASSETS AND TO CONDUCT ITS BUSINESSES AS PRESENTLY CONDUCTED.

 

(B)  AUTHORITY; EXECUTION AND DELIVERY; ENFORCEABILITY.  OSGM HAS FULL POWER AND
AUTHORITY TO EXECUTE THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY BY OSGM OF THIS AGREEMENT AND
THE CONSUMMATION BY OSGM OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.  OSGM HAS DULY EXECUTED AND
DELIVERED THIS AGREEMENT AND THIS AGREEMENT CONSTITUTES ITS LEGAL, VALID AND
BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT
TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY AT LAW.

 

(C)  NO CONFLICTS; CONSENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY OSGM OF
THIS AGREEMENT WILL NOT CONFLICT WITH, OR RESULT IN ANY VIOLATION OF OR DEFAULT

 

9

--------------------------------------------------------------------------------


 

(WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER ANY PROVISION OF
(I) ITS OR ATC’S CERTIFICATE OF FORMATION OR CERTIFICATE OF INCORPORATION OR
LIMITED LIABILITY COMPANY AGREEMENT OR BY-LAWS, (II) ANY LIEN, ENCUMBRANCE,
SECURITY INTEREST, PLEDGE, MORTGAGE, CHARGE, OTHER CLAIM, CONTRACT, LEASE,
LICENSE, INDENTURE, AGREEMENT, COMMITMENT OR OTHER LEGALLY BINDING ARRANGEMENT
TO WHICH IT OR ATC IS A PARTY OR BY WHICH ANY OF ITS OR ATC’S ASSETS MAY BE
BOUND OR (III) ANY APPLICABLE LAW.  EXCEPT AS ALREADY OBTAINED, NO MATERIAL
CONSENT, APPROVAL, LICENSE, PERMIT, ORDER OR AUTHORIZATION OF, OR REGISTRATION,
DECLARATION OR FILING WITH, ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL
AUTHORITY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(D)  THE INTERESTS.  OSGM HAS GOOD AND VALID TITLE TO THE ATC INTEREST, FREE AND
CLEAR OF ALL MORTGAGES, LIENS, SECURITY INTERESTS, COVENANTS, OPTIONS, CLAIMS,
RESTRICTIONS, OR ENCUMBRANCES OF ANY KIND.  WITH RESPECT TO THE ATC INTEREST,
THERE IS NO FURTHER OBLIGATION TO MAKE ANY CAPITAL CONTRIBUTION TO THE ATC.

 


SECTION 5.03.  DISCLAIMER OF WARRANTIES.  (A)  EXCEPT TO THE EXTENT PROVIDED IN
ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR
THE OFFERING INCLUDING THE OMNIBUS AGREEMENT, THE PARTIES HEREBY ACKNOWLEDGE AND
AGREE THAT NONE OF THE PARTIES HAS MADE, OR MAKES AND EACH SUCH PARTY
SPECIFICALLY NEGATES, DISCLAIMS AND DENIES ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION OF THE OPERATING
SUBSIDIARIES AND THE ASSETS OWNED BY THE OPERATING SUBSIDIARIES (INCLUDING THE
VESSELS), INCLUDING THE ENVIRONMENTAL CONDITION OF SUCH ASSETS GENERALLY,
INCLUDING, THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES OR OTHER MATTERS IN,
ON OR ABOUT SUCH ASSETS, (II) THE INCOME TO BE DERIVED FROM SUCH ASSETS,
(III) THE SUITABILITY OF SUCH ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT
MAY BE CONDUCTED THEREON, THEREBY OR THEREWITH, (IV) THE COMPLIANCE OF OR BY
SUCH ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ENVIRONMENTAL PROTECTION
OR POLLUTION LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (V) THE
SEAWORTHINESS, HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF SUCH ASSETS. EXCEPT TO THE EXTENT PROVIDED
IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR
THE OFFERING INCLUDING THE OMNIBUS AGREEMENT, EACH PARTY ACKNOWLEDGES AND AGREES
THAT IT HAS HAD THE OPPORTUNITY TO INSPECT THE RESPECTIVE ASSETS OF THE
OPERATING SUBSIDIARIES AND IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE
RESPECTIVE ASSETS OF THE OPERATING SUBSIDIARIES AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY ANY OF THE OTHER

 

10

--------------------------------------------------------------------------------


 


PARTIES. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING INCLUDING THE
OMNIBUS AGREEMENT, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY
VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
ASSETS OF THE OPERATING SUBSIDIARIES FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT
OR THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING INCLUDING THE
OMNIBUS AGREEMENT, EACH OF THE PARTIES HEREBY ACKNOWLEDGES THAT, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, THE ASSETS OWNED BY THE OPERATING SUBSIDIARIES, AS
PROVIDED FOR HEREIN, ARE CONVEYED ON AN “AS IS,” “WHERE IS” CONDITION WITH ALL
FAULTS, AND THE ASSETS OF THE OPERATING SUBSIDIARIES ARE CONVEYED SUBJECT TO ALL
OF THE MATTERS CONTAINED IN THIS SECTION. THIS SECTION SHALL SURVIVE SUCH
CONVEYANCE OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS
SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE
INTENDED TO BE A COMPLETE EXCLUSION, NEGATION AND DENIAL OF ANY REPRESENTATIONS
OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS
OF THE OPERATING SUBSIDIARIES THAT MAY ARISE PURSUANT TO ANY LAW NOW OR
HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY
OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
OFFERING, INCLUDING, THE OMNIBUS AGREEMENT.

 

ARTICLE VI

 

Further Assurances

 


SECTION 6.01.  FURTHER ASSURANCES.  FROM TIME TO TIME, AND WITHOUT ANY FURTHER
CONSIDERATION, AS AND WHEN REQUESTED BY ANY PARTY, EACH PARTY SHALL EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, ALL SUCH DOCUMENTS AND
INSTRUMENTS AND SHALL TAKE, OR CAUSE TO BE TAKEN, ALL SUCH FURTHER OR OTHER
ACTIONS AS SUCH OTHER PARTY MAY REASONABLY DEEM NECESSARY OR DESIRABLE TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT INCLUDING, IN THE
CASE OF BULK SHIPS, ONE PERCENT AND OSGM EXECUTING AND DELIVERING TO OSG MLP
SUCH ASSIGNMENTS, DEEDS, BILLS OF SALE, CONSENTS AND OTHER INSTRUMENTS AS OSG
MLP MAY REASONABLY REQUEST AS NECESSARY OR DESIRABLE FOR SUCH PURPOSE.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Miscellaneous

 


SECTION 7.01.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF BULK SHIPS AND OSGM IN THIS AGREEMENT AND IN OR UNDER ANY
DOCUMENTS, INSTRUMENTS AND AGREEMENTS DELIVERED PURSUANT TO THIS AGREEMENT, WILL
SURVIVE THE COMPLETION OF THE TRANSACTIONS CONTEMPLATED HEREBY REGARDLESS OF ANY
INDEPENDENT INVESTIGATIONS THAT OSG MLP MAY MAKE OR CAUSE TO BE MADE, OR
KNOWLEDGE IT MAY HAVE, PRIOR TO THE DATE OF THIS AGREEMENT AND WILL CONTINUE IN
FULL FORCE AND EFFECT FOR A PERIOD OF ONE YEAR FROM THE DATE OF THIS AGREEMENT. 
AT THE END OF SUCH PERIOD, SUCH REPRESENTATIONS AND WARRANTIES WILL TERMINATE,
AND NO CLAIM MAY BE BROUGHT BY OSG MLP AGAINST BULK SHIPS OR OSGM THEREAFTER
BASED UPON SUCH REPRESENTATIONS AND WARRANTIES.


 


SECTION 7.02.  COSTS.  OSG MLP SHALL PAY ANY AND ALL SALES, USE AND SIMILAR
TAXES ARISING OUT OF THE CONVEYANCES AND DELIVERIES TO BE MADE HEREUNDER AND
SHALL PAY ALL DOCUMENTARY, FILING, RECORDING, TRANSFER, DEED, AND CONVEYANCE
TAXES AND FEES REQUIRED IN CONNECTION THEREWITH.


 


SECTION 7.03.  HEADINGS; REFERENCES; INTERPRETATION.  ALL ARTICLE AND
SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF. THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT, REFER TO THIS AGREEMENT AS A WHOLE AND NOT
TO ANY PARTICULAR PROVISION OF THIS AGREEMENT. ALL REFERENCES HEREIN TO ARTICLES
AND SECTIONS SHALL, UNLESS THE CONTEXT REQUIRES A DIFFERENT CONSTRUCTION, BE
DEEMED TO BE REFERENCES TO THE ARTICLES AND SECTIONS OF THIS AGREEMENT,
RESPECTIVELY. ALL PERSONAL PRONOUNS USED IN THIS AGREEMENT, WHETHER USED IN THE
MASCULINE, FEMININE OR NEUTER GENDER, SHALL INCLUDE ALL OTHER GENDERS, AND THE
SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA. THE USE HEREIN OF THE WORD
“INCLUDING” FOLLOWING ANY GENERAL STATEMENT, TERM OR MATTER SHALL NOT BE
CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE SPECIFIC ITEMS OR
MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO SIMILAR ITEMS OR
MATTERS, BUT RATHER SHALL BE DEEMED TO REFER TO ALL OTHER ITEMS OR MATTERS THAT
COULD REASONABLY FALL WITHIN THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL
STATEMENT, TERM OR MATTER, AND WHENEVER THE WORDS “INCLUDE”, “INCLUDES” OR
“INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION”.


 


SECTION 7.04.  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 7.05.  NO THIRD PARTY RIGHTS.  THE PROVISIONS OF THIS AGREEMENT ARE
INTENDED TO BIND THE PARTIES AS TO EACH OTHER AND ARE NOT INTENDED TO AND DO NOT
CREATE RIGHTS IN ANY OTHER PERSON OR CONFER UPON ANY OTHER PERSON ANY BENEFITS,
RIGHTS OR REMEDIES AND NO PERSON IS OR IS INTENDED TO BE A THIRD PARTY
BENEFICIARY OF ANY OF THE PROVISIONS OF THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------



 


SECTION 7.06.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT, AND
SHALL BECOME EFFECTIVE WHEN ONE OR MORE SUCH COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTIES.


 


SECTION 7.07.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.


 


SECTION 7.08.  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT (OR ANY PORTION
THEREOF) OR THE APPLICATION OF ANY SUCH PROVISION (OR ANY PORTION THEREOF) TO
ANY PERSON OR CIRCUMSTANCE SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT BY A COURT OF COMPETENT JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF (OR THE REMAINING
PORTION THEREOF) OR THE APPLICATION OF SUCH PROVISION TO ANY OTHER PERSONS OR
CIRCUMSTANCES.


 


SECTION 7.09.  DEED; BILL OF SALE; ASSIGNMENT.  TO THE EXTENT REQUIRED AND
PERMITTED BY APPLICABLE LAW, THIS AGREEMENT SHALL ALSO CONSTITUTE A “DEED,”
“BILL OF SALE” OR “ASSIGNMENT” OF THE INTERESTS.


 


SECTION 7.10.  AMENDMENT OR MODIFICATION.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED FROM TIME TO TIME ONLY BY THE WRITTEN AGREEMENT OF ALL THE PARTIES
HERETO.


 


SECTION 7.11.  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES RELATING TO THE MATTERS CONTAINED HEREIN, SUPERSEDING
ALL PRIOR CONTRACTS OR AGREEMENTS, WHETHER ORAL OR WRITTEN, RELATING TO THE
MATTERS CONTAINED HEREIN.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties set
forth below.

 

 

 

OSG BULK SHIPS, INC.,

 

 

 

 

by:

 

 

 

     /s/ Myles R. Itkin

 

 

 

Name: Myles R. Itkin

 

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

 

 

OSG SHIP MANAGEMENT, INC.,

 

 

 

 

by:

 

 

 

     /s/ Lois Zabrocky

 

 

 

Name: Lois Zabrocky

 

 

 

Title: Vice President

 

 

 

 

 

 

 

OSGAMLP ONE PERCENT INTEREST
CORPORATION,

 

 

 

 

by:

 

 

 

     /s/ Jerry Miller

 

 

 

Name: Jerry Miller

 

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

OSG AMERICA LLC.,

 

 

 

 

by:

 

 

 

     /s/ Myles R. Itkin

 

 

 

Name: Myles R. Itkin

 

 

 

Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Contribution, Conveyance and Assumption
Agreement]

 

--------------------------------------------------------------------------------


 

 

OSG AMERICA L.P.,

 

 

 

 

by:

OSG AMERICA LLC, its general
partner,

 

 

 

 

 

 

 

by

 

 

 

 

     /s/ Myles R. Itkin

 

 

 

 

Title: Myles R. Itkin

 

 

 

 

Name: Chief Financial Officer

 

 

 

 

 

 

 

OSG AMERICA OPERATING
COMPANY LLC.,

 

 

 

 

by:

 

 

 

     /s/ Janice K. Smith

 

 

 

Name: Janice K. Smith

 

 

 

Title: Authorized Officer

 

[Signature Page to Amended and Restated Contribution, Conveyance and Assumption
Agreement]

 

--------------------------------------------------------------------------------